Citation Nr: 0838944	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and if 
so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, including a period of active duty in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The RO declined to reopen the 
veteran's PTSD claim, and denied the veteran's claim of 
entitlement to service connection for a back disorder on the 
merits.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  As is 
discussed more fully below, prior to any consideration of the 
veteran's claim on the merits the Board is first required to 
consider whether new and material evidence has been received.  
See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995).  The issues on appeal 
have been recharacterized as shown above.

In his June 2007 Form 9, the veteran requested that he be 
scheduled for a hearing before the Board at his local RO.  
In a June 2007 response to a letter from the RO, the 
veteran withdrew his request for a hearing before the 
Board, and instead requested a hearing before a RO hearing 
officer.  The veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO in Muskogee, 
Oklahoma in August 2007.  A copy of the hearing transcript 
is of record and has been reviewed.

As set forth below in this decision, the Board has determined 
that new and material evidence has been received to reopen 
the veteran's claims.  Additional evidentiary development is 
required, however, prior to further consideration of the 
underlying claims.  Thus, the veteran's claims of entitlement 
to service connection for PTSD and a back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An August 2005 rating decision denied the veteran's 
request to reopen his claim of entitlement to service 
connection for PTSD on the basis that new and material 
evidence had not been submitted to reopen his claim; the 
veteran later withdrew his appeal of that decision in a 
statement submitted to the Board in July 2006, and the Board 
dismissed the appeal in March 2007.

2.  The evidence received since the August 2005 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.

3.  An August 2005 unappealed rating decision denied the 
veteran's claim of entitlement to service connection for a 
back disorder on the basis that the evidence did not 
demonstrate that the veteran's current disability was 
incurred in or aggravated by his military service.

4.  The evidence received since the August 2005 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate claim for service connection for a 
back disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for back strain, 
and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the veteran was provided with a notice letter in 
June 2006.  In the decision below, the Board is granting in 
full the veteran's request to reopen his claims of 
entitlement to service connection for PTSD and a back 
disorder.  Thus, regardless of whether the requirements of 
the VCAA have been met in this case, no harm or prejudice to 
the appellant has resulted.  Therefore, the Board concludes 
that the provisions of the VCAA and the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.


II.  Law and Analysis

Service connection may be established for any disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to 
reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened; and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen 
a previously disallowed claim, new and material evidence 
must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence 
is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

The Board observes that the veteran's claim of entitlement to 
service connection for PTSD was originally denied in a 
February 2002 rating decision based on the lack of a 
confirmed stressor and the lack of an adequate diagnosis.  
The veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The veteran submitted a request to reopen his claim of 
entitlement to service connection for PTSD, and for 
consideration of new claims, including his claim for a back 
injury, in July 2005.  The veteran's claims were denied by 
the RO in an August 2005 rating decision.  The RO denied the 
veteran's PTSD claim on the basis that no new and material 
evidence had been submitted to substantiate the veteran's in-
service stressors, and that there was no confirmed diagnosis 
of PTSD.  The veteran filed a notice of disagreement (NOD) 
only as to his PTSD claim in September 2005.  The RO issued a 
SOC denying the veteran's PTSD claim in December 2005.  The 
veteran perfected his appeal by filing a Form 9 in January 
2006.  The veteran's appeal was sent to BVA in June 2006.  
The veteran submitted a statement withdrawing all of his 
claims on appeal in July 2006.  BVA issued a decision 
dismissing the veteran's appeal in March 2007.  

The August 2005 rating decision denied the veteran's claim of 
entitlement to service connection for a back disorder, based 
upon the lack of evidence demonstrating that the veteran's 
current disability was incurred in or aggravated by his 
military service.  The veteran did not appeal the August 2005 
decision denying his back claim.  Therefore, the August 2005 
rating decision became final as to that claim.

In July 2006, the veteran requested that his claims for 
service connection for PTSD and a back injury be reopened.  
In an August 2006 rating decision, the RO declined to reopen 
the veteran's PTSD claim on the basis that no new and 
material evidence had been submitted.  The RO further denied 
the veteran's claim of entitlement to service connection for 
a back injury on the basis that no injury was shown in 
service, and the evidence of record did not include a clear 
diagnosis of a back disorder.  

Regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such 
a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the 
veteran's previously and finally denied claims).  The same 
statutory reopening requirements apply to prior final RO 
decisions, as to final decisions rendered by the Board.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.

The evidence associated with the claims file subsequent to 
the August 2005 rating decision includes the transcript of 
the August 2007 RO hearing, a report of an October 2007 VA 
examiner, additional VA medical records, and the veteran's 
own assertions contained in submissions to VA.  The Board 
has thoroughly reviewed the evidence associated with the 
claims file subsequent to the August 2005 rating decision 
and finds that this evidence constitutes new and material 
evidence sufficient to reopen the previously denied claims 
of entitlement to service connection for PTSD and a back 
disorder.  

At his personal hearing at the RO in August 2007, the 
veteran submitted testimony to the DRO indicating that he 
is a combat veteran.  The veteran further asserted that his 
alleged stressors and his alleged back injury occurred 
during combat situations.  

As a combat veteran, the veteran would be entitled to the 
presumption that his accounts of the alleged injuries and 
events that occurred during combat actually did occur even 
though there was no contemporaneous documentation of the 
events in his service treatment records or service 
personnel records.  See 38 U.S.C.A. §1154(b); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996)(holding that a combat 
veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and 
circumstances of such service).  The Board further notes 
that, as a cannoneer in an artillery company, the veteran 
would not have been eligible for the Combat Infantry Badge, 
and so its absence from his records should not be used as 
evidence that he did not serve in combat.  

In the instant case, the evidence relating to the veteran's 
status as a combat veteran is in his favor, including:  (1) 
His testimony that he engaged in combat; (2) personnel 
records indicating that the veteran participated in the Tet 
Counter Offensive Campaign; and (3) his cannoneer MOS for 
at least part of the time that he was in Vietnam, as noted 
in his personnel records.  

A veteran's assertions that he engaged in combat, even if 
they are unsupported by other record evidence, may (but not 
must) be accepted as credible evidence that the veteran 
did, in fact, engage in combat activities.  See Stone v. 
Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 2007) (observing 
that the law does not require VA to accept the veteran's 
own assertions that he had engaged in combat); Gaines v. 
West, 11 Vet. App. 353, 359 (1998)(observing that although 
VA was not required to accept the veteran's assertions that 
he engaged in combat, it was required to explain why his 
testimony was not persuasive).  In this case, the veteran's 
testimony that he engaged in combat is supported by 
notations in his service personnel records indicating that 
he participated in the Tet Counter Offensive Campaign as a 
cannoneer.

A notation indicating that a veteran participated in an 
operation or campaign is not absolute proof that the 
veteran engaged in combat, as the records of veterans whose 
duties involved combat support, rather than combat, may 
also indicate their involvement in a campaign without those 
veterans ever having actually participated in an attack or 
having otherwise experienced combat.  However, in this 
case, the veteran's MOS of cannoneer suggests that the 
veteran actively participated in combat operations.  

Concerning this, the Board notes that the Court remanded a 
case to the Board for it to reconsider the combat status of 
a cannoneer who had fired artillery rounds at enemy 
positions but had been denied combat status because he had 
never received enemy fire.  See Sizemore v. Principi, 18 
Vet. App. 264, 272-73 (2004).  The Court noted that an 
opinion of VA General Counsel has stated that evidence that 
a veteran participated in an attack, either firing upon the 
enemy or receiving enemy fire, demonstrated engagement in 
combat.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Specifically, 
the General Counsel noted that "[e]vidence that the veteran 
participated in attacking . . . the enemy would ordinarily 
show that the veteran had 'engaged in combat' . . . ."  
VAOPGCPREC 12-99 at para. 6 (emphasis added).  

Additionally, operational reports for the veteran's 
battalion for the period ending about the same time that 
the veteran arrived in Vietnam confirms that the veteran's 
battery was actively involved in firing rounds upon enemy 
positions.  See Operational Report for the Period Ending 30 
April 1968, available at http://www.dtic.mil/cgi-
bin/GetTRDoc?AD=AD873668&Location=U2&doc =GetTRDoc.pdf 
(last visited November 5, 2008).  Though the veteran is not 
specifically mentioned in the report, and though the report 
only covers the first month of the veteran's service in 
Vietnam, the Board considers the report illustrative of the 
types of operations carried out by the veteran's battalion 
during the time he was in Vietnam.  

Giving the evidence and guidance set forth above, the Board 
finds that the evidence of record is at least in equipoise 
as to whether or not the veteran engaged in combat.  
Therefore, the Board concludes that the veteran is entitled 
to the benefit of the doubt, and therefore, is entitled to 
the presumptions applicable to combat veterans under 38 
U.S.C. §1154(b).  

New evidence relating to the veteran's current diagnoses 
has also been associated with the veteran's claims file.  
The veteran was diagnosed with PTSD at his October 2007 VA 
examination, and with chronic, stable lumbago at a medical 
examination in February 2007.  

The newly submitted evidence is certainly new, in that it 
was not previously of record.  The evidence is also 
material in that it relates to unestablished facts 
necessary to substantiate the veteran's claims.  
Specifically, the newly submitted evidence addresses the 
in-service incurrence of the veteran's claimed disabling 
conditions, and the veteran's current diagnoses.  The Board 
notes that for purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).  

For all the foregoing reasons, the Board finds that new and 
material evidence has been presented to reopen the 
veteran's previously denied claims requesting service 
connection for PTSD and a back disorder. 

New and material evidence having been received, the Board 
concludes that the veteran's claims of entitlement to service 
connection for PTSD and a back disorder must be reopened.  To 
that extent only, the appeal is granted.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the veteran's 
claim can be addressed.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only, the appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for back strain is 
reopened; to that extent only, the appeal is granted.


REMAND

Reasons for Remand:  To provide proper notice, obtain social 
security records, to obtain additional medical records, to 
obtain a clarifying medical opinion as to the veteran's PTSD 
claim, to obtain a VA examination of the veteran's back, and 
to perform additional development as necessary.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board notes a notation in the veteran's VA medical 
records dated April 27, 2007 suggesting that the veteran is 
receiving benefits from the social security administration 
(SSA).  Additional records in the file indicate that the 
veteran has not worked since June 2004.  If the veteran is in 
receipt of SSA benefits, SSA's decision to grant benefits, 
and the records upon which that decision was based, are not 
associated with the claims file.  Under 38 U.S.C.A. § 
5107(a), VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision are often needed by the VA for evaluation of pending 
claims and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the RO should obtain and 
associate such records with the veteran's claims file.

The last available medical records associated with the file 
are from October 2007.  Records of the veteran's healthcare 
subsequent to that date may prove to be relevant and 
probative to the claim at issue.  Therefore, as the claim is 
already being remanded for further development, the RO should 
attempt to obtain and associate with the claims file any and 
all private treatment records pertaining to the veteran's 
claimed disability since October 2007.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  See also 38 C.F.R. § 
3.159(c)(4).

In this case, the Board observes that the report of the 
October 2007 VA examiner does not include a statement 
indicating whether the veteran's diagnosed PTSD is more or 
less likely than not related to events the veteran 
experienced during his military service.  The report 
indicates that the veteran is currently experiencing other 
stressors including financial difficulties, and the illness 
of his mother.  Therefore, the Board is unable determine 
whether the veteran is entitled to service connection on the 
basis of this examination.  Thus, the Board finds that the 
claim must be remanded in order to obtain a clarifying 
medical opinion as to the etiology of the veteran's PTSD.

The Board further observes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a back disorder.  The veteran has 
testified that his back was injured during combat during his 
military service in Vietnam.  The veteran has been diagnosed 
with lumbago, and his spinal x-rays of March 2005 indicate 
mild to moderate degenerative changes throughout the lumbar 
spine, and arthritic changes in the veteran's sacroiliac 
joints.  However, the evidence of record does not include a 
medical opinion based on a review of the veteran's claims 
file that addresses whether he currently has a back disorder 
that is causally or etiologically related to any events or 
injury he may have experienced in service.  Therefore, the 
Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any and all back disorders that may be present.

Finally, the Board briefly notes that the veteran was not 
provided a copy of 38 C.F.R. §3.156 in either the April 2007 
SOC or the November 2007 SSOC.  Whereas the additional 
development requested by the Board will necessitate the 
issuance of a SSOC, please include with the SSOC all 
applicable laws and regulations pertaining to each issue, 
including the current version of 38 C.F.R. § 3.156(a) 
relevant to the claim in this case.
Accordingly, the case is REMANDED for the following action:

1.  Please note the Board's determination 
above, that the veteran participated in 
combat and is, therefore, entitled to the 
presumptions afforded to combat veterans 
under 38 U.S.C. §1154(b).

2.  Please determine whether the veteran 
is in receipt of disability benefits from 
SSA.  If he is, please obtain and 
associate with the claims file the records 
upon which the Social Security 
Administration (SSA) based its decision to 
award benefits to the veteran.  If the 
search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

3.  Please associate with the file all 
available VA medical records for the 
veteran.

4.  The veteran should also be afforded an 
opportunity to identify any additional 
medical treatment he has undergone 
regarding his claimed disabilities.  
Appropriate action must then be taken to 
obtain the identified records.  

5.  The RO should refer the veteran's 
claims folder to the October 2007 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner for 
a clarifying opinion as to the nature and 
etiology of the veteran's claimed PTSD.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records and VA medical 
records, and to state an opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the veteran's current 
PTSD is the result of an event, injury, or 
disease incurred during the veteran's 
military service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, and a copy 
of this remand must be made available to 
the examiner for review.

6.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records and VA medical 
records.  The examiner should identify all 
current back disorders.  For each disorder 
identified, the examiner should state an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's current back disorder is the 
result of an event, injury, or disease 
incurred during the veteran's military 
service as opposed to its being the result 
of some other factor or factors.

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of an 
event, injury, disease incurred in 
service, the examiner should state whether 
it is at least as likely that the current 
disability is the result of an event, 
injury, or disease incurred in service as 
opposed to its being the result of some 
other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, and a copy 
of this remand must be made available to 
the examiner for review.

7.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  In readjudicated the 
claim, the RO should note the Board's 
determination above, that the veteran 
participated in combat, and is, therefore, 
entitled to the presumptions afforded to 
combat veterans under 38 U.S.C. §1154(b).

If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should set forth all 
applicable laws and regulations pertaining 
to each issue, including the current 
version of 38 C.F.R. § 3.156(a) which has 
been in effect from August 29, 2001, and 
which is the version relevant to the claim 
in this case.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


